Exhibit 10.2
RELEASE AND SETTLEMENT AGREEMENT


Dated: April __, 2009


The foregoing RELEASE AND SETTLEMENT AGREEMENT (the “AGREEMENT”), dated April
__, 2009, is hereby entered into by and between GenMed Holding Corp., a Nevada
corporation (the “COMPANY”), Joost de Metz (“DE METZ”), Willem Blijleven
(“BLIJLEVEN”), E.R. Bouwens Beheermaatschappij B.V.  (“BOUWENS”) and Medical
Network Holding BV (“MNH,” and collectively with DE METZ, BLIJLEVENS and
BOUWENS, the “DUTCH SHAREHOLDERS”), Total Look, BV (“TOTAL LOOK”), London
Finance Group, Ltd., a California corporation (“LFG”), Dojo Enterprises, LLC, a
Nevada limited liability company (“DOJO”), Hyperion Fund, L.P., a Colorado
limited partnership (“HYPERION”), The Palisades Capital, LLC 401(k) Profit
Sharing Trust (“PALISADES”), The Morpheus 2005 Trust dated December 1, 2005
(“MORPHEUS”), Burton Partners, LLC (“BURTON”), Picasso, LLC (“PICASSO”) and
Glacier, LLC (“GLACIER,” and, together with DOJO, HYPERION, PALISADES, MORPHEUS,
BURTON and PICASSO, the “CALIFORNIA SHAREHOLDERS”).
 
RECITALS


WHEREAS, the parties to this AGREEMENT desire to amend, by written agreement,
certain agreements and contracts that the parties hereto entered into with each
and one another on April 17, 2008. Such agreements and contracts hereby being
amended are the General Release and Settlement Agreement, dated April 17, 2008,
(the “GRSA”), a Consulting Agreement, dated April 17, 2008, between the COMPANY
and LFG (the “CONSULTING AGREEMENT”), and the Stock Exchange Agreement, dated
April 17, 2008, (the “SEA”), as filed with the United States Securities and
Exchange Commission on the Form 8-K filed by the COMPANY on May 2, 2008.


WHEREAS, the CALIFORNIA SHAREHOLDERS own shares of the COMPANY’S common stock
and warrants to purchase shares of the COMPANY’S common stock, received pursuant
to the GRSA as follows:


Shareholder
 
Common Stock
   
Warrants to Purchase
Shares of Common Stock
 
DOJO
    2,040,000       1,020,000  
HYPERION
    2,720,000       1,360,000  
PALISADES
    2,720,000       1,360,000  
MORPHEUS
    2,720,000       1,360,000  
BURTON
    4,080,000       2,040,000  
PICASSO
    4,080,000       2,040,000  
GLACIER
    4,080,000       2,040,000  



WHEREAS, TOTAL LOOK owns shares of the COMPANY’S common stock and warrants to
purchase shares of the COMPANY’S common stock, received pursuant to the GRSA, as
follows:


Shareholder
 
Common Stock
   
Warrants to Purchase
Shares of Common Stock
 
TOTAL LOOK
    49,500,000       26,250,000  



WHEREAS, LFG owns shares of the COMPANY’S common stock and warrants to purchase
shares of the COMPANY’S common stock, received pursuant to the GRSA, as follows:


Shareholder
 
Common Stock
   
Warrants to Purchase
Shares of Common Stock
 
LFG
    3,060,000       1,530,000  


 
 

--------------------------------------------------------------------------------

 


 WHEREAS, LFG also owns shares of the COMPANY’S common stock and warrants to
purchase shares of the Company’s common stock, received pursuant to the
CONSULTING AGREEMENT as follows:


Shareholder
 
Common Stock
   
Warrants to Purchase
Shares of Common Stock
 
LFG
    2,400,000       2,400,000  



WHEREAS, the DUTCH SHAREHOLDERS own shares of the COMPANY’S common stock and
warrants to purchase shares of the COMPANY’S common stock received pursuant to
the SEA as follows:


Shareholder
 
Common Stock
   
Warrants to Purchase
Shares of Common Stock
 
BOUWENS
    30,000,000       15,000,000  
MNH
    6,000,000       3,000,000  
DE METZ
    6,000,000       3,000,000  
BLIJLEVEN
    6,000,000       3,000,000  



WHEREAS, the parties herein, by this AGREEMENT, have agreed to amend the GRSA
and the SEA, and to rescind the CONSULTING AGREEMENT, pursuant to the terms
herein.


WHEREAS, all parties herein desire to execute this AGREEMENT to settle all
accounts and disputes between and among such parties as provided herein to avoid
the expense and delay of litigation.


AGREEMENT


THEREFORE, in consideration of the mutual promises and agreements herein
contained and acknowledged by the parties hereto, the parties hereby agree as
follows:


Section 1.  Warrants


It is hereby agreed by the COMPANY, the CALIFORNIA SHAREHOLDERS, TOTAL LOOK,
LFG, and the DUTCH SHAREHOLDERS that all warrants to purchase shares of common
stock of the COMPANY, issued pursuant to the GRSA, the CONSULTING AGREEMENT, and
the SEA are, upon execution of this AGREEMENT, cancelled. Thus upon execution of
this AGREEMENT, all warrants to purchase shares of common stock of the COMPANY
issued to DOJO, HYPERION, PALISADES, MORPHEUS, BURTON, PICASSO, GLACIER, TOTAL
LOOK, LFG, DE METZ, BLIJLEVENS, BOUWENS, and MNH will be cancelled, and each
such party will neither own, nor have any interest in, any warrants to purchase
shares of common stock of the COMPANY.


 
(a)
By executing this AGREEMENT, thus agreeing to the cancelation of the warrants to
purchase common stock of the COMPANY issued pursuant to the GRSA, The CALIFORNIA
SHAREHOLDERS and LFG represent that they have not previously sold, exchanged,
gifted, or otherwise transferred or encumbered in any way, any of their
ownership, rights, or other interests in such warrants as were issued to each of
them pursuant to the GRSA.



 
(b)
By executing this AGREEMENT, thus agreeing to the cancelation of the warrants to
purchase common stock of the COMPANY issued pursuant to the GRSA, TOTAL LOOK
represents that it has not previously sold, exchanged, gifted, or otherwise
transferred or encumbered in any way, any of its ownership, rights, or other
interests in such warrants as were issued to TOTAL LOOK pursuant to the GRSA.



 
(c)
By executing this AGREEMENT, thus agreeing to the cancelation of the warrants to
purchase common stock of the COMPANY issued pursuant to the CONSULTING
AGREEMENT, LFG represents that it has not previously sold, exchanged, gifted, or
otherwise transferred or encumbered in any way, any of its ownership, rights, or
other interests in such warrants as were issued to LFG pursuant to the
CONSULTING AGREEMENT.


 
 

--------------------------------------------------------------------------------

 


 
(d)
By executing this AGREEMENT, thus agreeing to the cancelation of the warrants to
purchase common stock of the COMPANY issued pursuant to the SEA, The DUTCH
SHAREHOLDERS represent that they have not previously sold, exchanged, gifted, or
otherwise transferred or encumbered in any way, any of their ownership, rights,
or other interests in such warrants as were issued to each of them pursuant to
the SEA.



 
(e)
Upon execution of this AGREEMENT, whereby the warrants issued pursuant to the
GRSA, the CONSULTING AGREEMENT, and the SEA are cancelled by agreement between
the COMPANY, the CALIFORNIA SHAREHOLDERS, TOTAL LOOK, LFG and the DUTCH
SHAREHOLDERS, the COMPANY will have no outstanding warrants to purchase shares
of its common stock.



 
(f)
Upon execution of this AGREEMENT, the CALIFORNIA SHAREHOLDERS, TOTAL LOOK, LFG,
and the DUTCH SHAREHOLDERS shall return, as soon as practically possible, all
warrants to purchase shares of common stock of the COMPANY as issued and
described in this Section of this AGREEMENT to the COMPANY, and the COMPANY
shall take any and all necessary corporate, administrative, and other actions to
finalize the cancellation of all such warrants.  If such warrants cannot be
located, a party may certify that the warrant has been lost or destroyed, and
such certification shall be deemed full satisfaction of this subparagraph. If
any warrants cannot be located, the party unable to locate the warrants shall,
as soon as practically possible, notify the COMPANY as such and the COMPANY
shall file a Form 8-K with the United States Securities and Exchange Commission
detailing as such in order to place the public on constructive notice that such
warrants are cancelled and the COMPANY will not recognize such warrants if a
party attempts to convert such warrants in the future.



Section 2.  CONSULTING AGREEMENT


It is agreed by the COMPANY and LFG that the CONSULTING AGREEMENT is hereby
rescinded.


 
(a)
By executing this AGREEMENT, and thus agreeing to rescind the CONSULTING
AGREEMENT, the shares of common stock of the COMPANY and the warrants to
purchase shares of common stock of the COMPANY issued to LFG pursuant to the
CONSULTING AGREEMENT are hereby cancelled by agreement between the COMPANY and
LFG. Thus upon execution of this AGREEMENT, LFG will no longer own, nor have any
interest in, the 2,400,000 shares of common stock or the 2,400,000 warrants to
purchase shares of common stock of the COMPANY as were issued to LFG pursuant to
the CONSULTING AGREEMENT, and such shares and warrants will be cancelled.



 
(b)
By executing this AGREEMENT, thus agreeing to the cancelation of the shares of
common stock of the COMPANY and warrants to purchase shares of common stock
issued pursuant to the CONSULTING AGREEMENT, LFG represents that it has not
previously sold, exchanged, gifted, or otherwise transferred or encumbered in
any way, any of its ownership, rights, or other interests in such shares of
common stock and warrants as were issued to it pursuant to the CONSULTING
AGREEMENT.



 
(c)
By executing this AGREEMENT, and thus agreeing to rescind the CONSULTING
AGREEMENT, LFG releases the COMPANY, and all of its agents, assigns, attorneys,
directors, employees, officers, representatives, and similar such individuals,
from any and all past, current, and future requirements of payment and financial
obligations required by the CONSULTING AGREEMENT. By executing this AGREEMENT,
and thus agreeing to rescind the CONSULTING AGREEMENT, LFG also releases and
cancels any and all debt or monies owed to LFG by the COMPANY pursuant to the
CONSULTING AGREEMENT, and further releases the COMPANY, and all of its agents,
assigns, attorneys, directors, employees, officers, representatives, and similar
such individuals, from liability arising from such debt or monies owed.


 
 

--------------------------------------------------------------------------------

 


 
(d)
Execution of this AGREEMENT releases both the COMPANY and LFG from any and all
past, current, and future duties and obligations required of such parties under
the CONSULTING AGREEMENT, and cancels any duty or obligation owed or owing
previously under the CONSULTING AGREEMENT as well as any liability based upon
any non performance or non-payment under the CONSULTING AGREEMENT.



 
(e)
Upon execution of this AGREEMENT, LFG shall return, as soon as practically
possible, all shares of common stock of the COMPANY and warrants to purchase
shares of common stock as were issued pursuant to the CONSULTING AGREEMENT, and
as described in this Section, to the COMPANY, and the COMPANY shall take any and
all necessary corporate, administrative, and other action to finalize the
cancellation of all such shares and warrants.



Section 3.  Cancellation of certain shares of the CALIFORNIA SHAREHOLDERS and
LFG


It is hereby agreed by the COMPANY, the CALIFORNIA SHAREHOLDERS, and LFG that
certain shares of common stock of the COMPANY issued pursuant to the GRSA will,
upon execution of this AGREEMENT, be cancelled such that after execution of this
AGREEMENT, the CALIFORNIA SHAREHOLDERS and LFG will collectively own ten percent
(10%) of the now outstanding common stock of the COMPANY.  The parties agree and
acknowledge that such shares that will remain owned by the CALIFORNIA
SHAREHOLDERS have been issued as of the date of the GRSA, and such issuance date
shall not be modified for purposes of capital gains holding periods or holding
periods required under any securities laws, including without limitation, the
holding periods set forth in Rule 144.  The Company shall not, for any reason,
place a stop transfer order, or otherwise hinder, delay or interfere with the
transfer or sale of any of such shares.


 
(a)
The CALIFORNIA SHAREHOLDERS and LFG currently own shares of common stock of the
COMPANY, issued pursuant to the GRSA as follows:



Shareholder
 
Common Stock
 
DOJO
    2,040,000  
HYPERION
    2,720,000  
PALISADES
    2,720,000  
MORPHEUS
    2,720,000  
BURTON
    4,080,000  
PICASSO
    4,080,000  
GLACIER
    4,080,000  
LFG
    3,060,000  



 
(b)
The CALIFORNIA SHAREHOLDERS, LFG and the COMPANY agree to cancel a portion of
such shares in the amounts as follows: DOJO agrees to cancel 919,893 shares of
common stock of the COMPANY issued pursuant to the GRSA, HYPERION agrees to
cancel 959,572 shares of common stock of the COMPANY issued pursuant to the
GRSA, PALISADES agrees to cancel 2,720,000 shares of common stock of the COMPANY
issued pursuant to the GRSA, MORPHEUS agrees to cancel none of the shares of
common stock of the COMPANY issued to it pursuant to the GRSA, BURTON agrees to
cancel 1,839,787 shares of common stock of the COMPANY issued pursuant to the
GRSA, PICASSO agrees to cancel 1,839,787 shares of common stock of the COMPANY
issued pursuant to the GRSA, GLACIER agrees to cancel 1,839,787 shares of common
stock of the COMPANY issued pursuant to the GRSA, and LFG agrees to cancel
3,060,000 shares of common stock of the COMPANY issued pursuant to the GRSA.



 
(c)
After execution of this AGREEMENT, the CALIFORNIA SHAREHOLDERS and LFG’s
ownership of common stock of the COMPANY will be as follows:


 
 

--------------------------------------------------------------------------------

 


Shareholder
 
Common Stock
 
DOJO
    1,120,107  
HYPERION
    1,760,428  
PALISADES
 
ZERO
 
MORPHEUS
    2,720,000  
BURTON
    2,240,213  
PICASSO
    2,240,213  
GLACIER
    2,240,213  
LFG
 
ZERO
 



 
(d)
Prior to the execution of this AGREEMENT, the COMPANY had or has 125,611,739
shares of common stock outstanding. After the execution of this AGREEMENT,
because the CONSULTING AGREEMENT is hereby being rescinded and the shares of
common stock issued pursuant to the CONSULTING AGREEMENT are hereby cancelled,
the COMPANY will have 123,211,739 shares of common stock outstanding. The shares
retained by the CALIFORNIA SHAREHOLDERS AND LFG, as described in this Section,
part (c), equal approximately 10% of 123,211,739, or 12,321,174 shares of common
stock of the COMPANY.



 
(e)
The shares of common stock of the COMPANY not cancelled, and which are retained
by the CALIFORNIA SHAREHOLDERS and LFG as described in this Section, part (c),
shall be subject to anti-dilution rights as described in Section 5 of this
AGREEMENT.



 
(f)
By executing this AGREEMENT, thus agreeing to the cancelation of certain shares
of common stock of the COMPANY issued pursuant to the GRSA as described in this
Section, the CALIFORNIA SHAREHOLDERS and LFG represent that they have not
previously sold, exchanged, gifted, or otherwise transferred or encumbered in
any way, any of their ownership, rights, or other interests in such shares of
common stock of the COMPANY as was issued to each of them pursuant to the GRSA.



 
(g)
Upon execution of this AGREEMENT, the CALIFORNIA SHAREHOLDERS and LFG shall
return, as soon as practically possible, shares of common stock of the COMPANY
that will be cancelled by agreement upon execution of this AGREEMENT, as issued
and described in this Section to the COMPANY, and the COMPANY shall take any and
all necessary corporate, administrative, and other action to finalize the
cancellation of all such shares.  Upon receipt of share certificates
representing the shares owned by the CALIFORNIA SHAREHOLDERS, the COMPANY shall,
within five business days, issue new certificates representing the shares that
have not been cancelled, free of restrictive legend pursuant to Rule 144.  The
COMPANY shall obtain any necessary legal opinions required for this issuance.



Section 4.  Issue of shares to Total Look


It is hereby agreed and understood between the COMPANY, TOTAL LOOK, the
CALIFORNIA SHAREHOLDERS, and LFG that 13,178,826 shares of restricted common
stock of the COMPANY will be issued to TOTAL LOOK by the COMPANY upon the
execution of this AGREEMENT.


 
(a)
As part of the GRSA, Total Look transferred shares of preferred stock of the
COMPANY to the CALIFORNIA SHAREHOLDERS and LFG in exchange for $7500.00. The
CALIFORNIA SHAREHOLDERS and LFG thereafter converted such preferred stock into
shares of common stock of the COMPANY.



 
(b)
Such converted shares are, as part of this AGREEMENT, being cancelled and
retained as described in Section 3, above, and are not being returned to TOTAL
LOOK as part of the rescission of the GRSA.


 
 

--------------------------------------------------------------------------------

 

 
(c)
The COMPANY shall, as soon as practically possible upon execution of this
AGREEMENT, issue 13,178,826 shares of common stock to TOTAL LOOK, in order to
place TOTAL LOOK into a share ownership position similar to that which TOTAL
LOOK held prior to the execution of the GRSA. The shares of common stock of the
COMPANY issued to TOTAL LOOK pursuant to this Section of this AGREEMENT shall be
subject to anti-dilution rights as described in Section 5 of this AGREEMENT.



 
(d)
By executing this AGREEMENT, TOTAL LOOK releases the CALIFORNIA SHAREHOLDERS and
LFG, and all of its agents, assigns, attorneys, directors, employees, officers,
representatives, and similar such individuals, from any and all past, current,
and future requirements of payment and financial obligations required by the
GRSA.



 
(e)
By executing this AGREEMENT, the COMPANY, TOTAL LOOK, the CALIFORNIA
SHAREHOLDERS, and LFG hereby release each and all of the others, and all of
their agents, assigns, attorneys, directors, employees, officers,
representatives, and similar such individuals, from any and all past, current,
and future liabilities arising out of the GRSA.



Section 5.  Anti-dilution


It is hereby agreed by the COMPANY, the CALIFORNIA SHAREHOLDERS, LFG, TOTAL
LOOK, and the DUTCH SHAREHOLDERS that certain shares of common stock of the
COMPANY owned by the CALIFORNIA SHAREHOLDERS, LFG, TOTAL LOOK, and the DUTCH
SHAREHOLDERS shall be subject to anti-dilution provisions as described in this
Section.


 
(a)
The shares of common stock of the COMPANY issued to TOTAL LOOK pursuant to the
GRSA, totaling 49,500,000, shall be subject to the anti-dilution provisions as
described and defined in this Section to this AGREEMENT.



 
(b)
The shares of common stock of the COMPANY issued to TOTAL LOOK pursuant to the
Section 4 to this AGREEMENT, totaling 13,178,826, shall be subject to the
anti-dilution provisions as described and defined in this Section to this
AGREEMENT.



 
(c)
The shares of common stock of the COMPANY retained by the CALIFORNIA
SHAREHOLDERS and LFG after execution of this AGREEMENT as described in Section
3, part (c) herein, shall be subject to the anti-dilution provisions as
described and defined in this Section to this AGREEMENT.



 
(d)
The shares of common stock of the COMPANY issued to the DUTCH SHAREHOLDERS
pursuant to the SEA (30,000,000 shares owned by BOUWENS, and 6,000,000 shares
owned by DE METZ, MNH, and BLIJLEVEN, each) shall be subject to the
anti-dilution provisions as described and defined in this Section to this
AGREEMENT.



 
(e)
This anti-dilution provision requires that the company issue shares of
restricted common stock of the COMPANY to the CALIFORNIA SHAREHOLDERS, LFG,
TOTAL LOOK, and the DUTCH SHAREHOLDERS in the event that the COMPANY engage in
any diluting event such as a forward or reverse stock split, any issuance of
shares of common stock,, warrants  or other securities convertible into common
stock, stock consolidation, exchange of shares, reverse, reorganization or
similar event that would dilute the ownership percentage of common stock of the
COMPANY of the CALIFORNIA SHAREHOLDERS, LFG, TOTAL LOOK, or the DUTCH
SHAREHOLDERS. In the event of such a diluting event, the COMPANY shall issue
shares of common stock of the COMPANY, or identical securities of such issuance
is of any security other than common stock (such as warrants or preferred stock)
to the CALIFORNIA SHAREHOLDERS, LFG, TOTAL LOOK, or the DUTCH SHAREHOLDERS in
such amounts as would make such parties’ ownership percentage the same, or
approximately the same, percentage ownership as each party held prior to the
diluting event.


 
 

--------------------------------------------------------------------------------

 


 
(f)
It is hereby agreed by the COMPANY, the CALIFORNIA SHAREHOLDERS, LFG, TOTAL
LOOK, and the DUTCH SHAREHOLDERS that the anti-dilution provisions herein shall
not apply, and any anti-dilution rights shall be and are hereby waived by the
CALIFORNIA SHAREHOLDERS, LFG, TOTAL LOOK, and the DUTCH SHAREHOLDERS, in the
event of  the issuance of shares of common stock pursuant to a “bonafide
financing,” an acquisition of another entity or property, or as part of a
settlement of a lawsuit, arbitration, or other legal conflict; provided,
however, that this exception shall not apply to any acquisition or settlement
unless each of the following conditions are satisfied:

 
(i)
The acquisition or settlement is with a party that is not an officer or director
or ten percent or more shareholder of the Company, or any party to this
Agreement;

 
(ii)
The acquisition or settlement is negotiated in good faith, in an arm’s length
negotiation, on terms that are fair and reasonable to the Company;

 
(iii)
The Company shall offer to sell to CALIFORNIA SHAREHOLDERS, LFG, TOTAL LOOK, and
the DUTCH SHAREHOLDERS, a number of shares of common stock, at the price per
share reasonably attributed to the consideration received by the Company for the
shares issued pursuant to the acquisition or settlement, equal to the percentage
of shares owned by each such shareholder as a percentage of the total number of
shares held by all such shareholders.  Thus, for example only, assume the total
number of shares of common stock of the Company owned by all of CALIFORNIA
SHAREHOLDERS, LFG, TOTAL LOOK, and the DUTCH SHAREHOLDERS is 1,000,000 shares,
and TOTAL LOOK owns 200,000 of such shares.  The Company then issues 100,000
shares pursuant to a settlement or acquisition in which the shares of common
stock are valued at $0.10 per share.  In such case, TOTAL LOOK would have the
right to purchase 20,000 shares for $0.10 per share.  A shareholder shall have
thirty days to accept and purchase its allotment of shares, starting from the
date of its receipt of (i) written notice by the Company of such shareholders
right to purchase shares, including the number of shares and the purchase price
of such shares, and a reasonable description of the event triggering such right,
and (ii) a copy of the relevant acquisition or settlement agreement.



 
(g)
“Bonafide financing” consists of an event where by the COMPANY issues shares of
common stock of the COMPANY in exchange for capital investment made into the
COMPANY including offers and sales of COMPANY common stock made pursuant to an
exemption from registration pursuant to the United States Securities and
Exchange Commission, public or private offerings for the purpose of raising
capital for the COMPANY, or other similar such capital raising activities.
“Bonafide financing” does not include the trading of COMPANY shares now
registered and trading on any exchange.  In the event of a Bonafide financing,
the Company shall offer to each of CALIFORNIA SHAREHOLDERS, LFG, TOTAL LOOK, and
the DUTCH SHAREHOLDERS, the right to purchase shares pursuant to such offering
at the lowest price as is offered to or accepted from any other party.



 
(h)
The shares subject to the anti-dilution provisions will be non-dilutable as long
as such shares are owned by the CALIFORNIA SHAREHOLDERS, LFG, TOTAL LOOK and the
DUTCH SHAREHOLDERS.  If such shares are sold, gifted, transferred, traded, lost,
encumbered by a third-party or otherwise become no longer in the possession and
control of such original shareholder (the CALIFORNIA SHAREHOLDERS, LFG, TOTAL
LOOK or the DUTCH SHAREHOLDERS), or subject to the control or interest of a
third-party, then the CALIFORNIA SHAREHOLDERS, LFG, TOTAL LOOK and the DUTCH
SHAREHOLDERS hereby agree that the anti-dilution provisions described herein for
such shares no longer apply.  For clarification, any shares transferred or sold
in a private transaction to an affiliate of the transferor, such as a trust or
other entity owned in whole or in part by the transferor or its affiliates,
shall not be deemed to terminate the anti-dilution rights described herein.


 
 

--------------------------------------------------------------------------------

 

Section 6.  Sales Commission


The COMPANY, the CALIFORNIA SHAREHOLDERS, and LFG hereby memorialize their
desire to enter into subsequent sale commission agreements as follows.


 
(a)
The COMPANY, the CALIFORNIA SHAREHOLDERS, and LFG hereby agree that LFG will be
paid a 5% commission of the gross sale for any sales made through individuals
and/or entities that are introduced to the COMPANY by the CALIFORNIA
SHAREHOLDERS or LFG or their affiliates.



 
(b)
Each such sales commission shall be memorialized and further described and
defined in separate agreements made with regard to each sale or customer that
the CALIFORNIA SHAREHOLDERS or LFG introduce to the COMPANY.



Section 7. Releases


Each party to this AGREEMENT, upon execution of this AGREEMENT, hereby releases
and discharges from liability each and all other parties hereto as
follows:  CALIFORNIA SHAREHOLDERS, LFG, TOTAL LOOK, and the DUTCH SHAREHOLDERS


 
(a)
The Releases:

 
a.
Upon the execution of this AGREEMENT, the COMPANY, TOTAL LOOK AND THE DUTCH
SHAREHOLDERS each hereby releases and discharges each of the COMPANY, THE
CALIFORNIA SHAREHOLDERS, LFG, and their respective agents, assigns, attorneys,
directors, employees, officers, managers, members, trustees, beneficiaries,
parents, partners, predecessors, representatives, subsidiaries, successors,
transferees, and all other similar such individuals and entities, and all
persons acting by, through, under or in concert with any of them, and each of
them from any and all actions, causes of action, claims, costs, damages, debts,
demands, expenses, liabilities, losses and obligations of every nature,
character and description, known or unknown, suspected or unsuspected, actual or
contingent, which the releasing party now owns or holds, or has at any time
heretofore owned or held, or may at any time hereafter own or hold, by reason of
any matter, cause or thing whatsoever incurred, done, omitted or suffered to be
done arising out of, or which may hereafter be claimed to arise out of, related
to or in any way directly or indirectly connected with any fact, circumstance or
event existing on or prior to the date hereof (all such released or discharged
claims and items, collectively, the “Company Released Claims”.

 
b.
Upon the execution of this AGREEMENT, LFG and the CALIFORNIA SHAREHOLDERS each
hereby releases and discharges the COMPANY, TOTAL LOOK AND THE DUTCH
SHAREHOLDERS, and their respective agents, assigns, attorneys, directors,
employees, officers, managers, parents, partners, predecessors, representatives,
subsidiaries, successors, transferees, and all other similar such individuals
and entities, and all persons acting by, through, under or in concert with any
of them, and each of them from any and all actions, causes of action, claims,
costs, damages, debts, demands, expenses, liabilities, losses and obligations of
every nature, character and description, known or unknown, suspected or
unsuspected, actual or contingent, which the releasing party now owns or holds,
or has at any time heretofore owned or held, or may at any time hereafter own or
hold, by reason of any matter, cause or thing whatsoever incurred, done, omitted
or suffered to be done arising out of, or which may hereafter be claimed to
arise out of, related to or in any way directly or indirectly connected with any
fact, circumstance or event existing on or prior to the date hereof (all such
released or discharged claims and items, collectively, the “LFG Released
Claims,” and, together with the Company Released Claims, the “Released Claims”).



 
(b)
The releases provided herein shall not be deemed an admission by any of the
parties hereto of any sort. No right shall inure to any third party from the
obligations, representations and agreements made or reflected herein.


 
 

--------------------------------------------------------------------------------

 
 
 
(c)
Each of the parties to this AGREEMENT represents and warrants that it alone is
the owner of the Released Claims, that it has not heretofore assigned or
transferred, nor purported to assign or transfer to any third party, and is not
aware of any third party, who might assert some interest in any of the Released
Claims. Each party to this AGREEMENT further agrees to indemnify, defend and
hold harmless the other from all liability, claims, demands, damages, costs,
expenses and attorneys’ fees incurred by another party to this AGREEMENT as a
result of any third party asserting any such assignment or transfer of any such
interest, right or claim.

 
 
(d)
Each of the parties to this AGREEMENT represents and warrants that none of the
Released Claims is subject to any purported or actual lien, security interest,
encumbrance or other contractual right of any third party. Each Party further
agrees to indemnify, defend and hold harmless the other from all liability,
claims, demands, damages, costs, expenses and attorneys’ fees incurred by
another party to this AGREEMENT as a result of any third party asserting the
existence of any of the foregoing.

 
 
(e)
Each of the parties to this AGREEMENT acknowledges that it has read this
AGREEMENT, has been, or has had the opportunity to be, represented by
independent counsel of their own choice in connection with the circumstances
leading up to the execution of the releases herein, understands the terms,
conditions and consequences of such releases, and is freely and voluntarily
entering into such releases.

 
 
(f)
By execution of this AGREEMENT and the releases contained in this Section, each
releasing party represents and warrants to the released parties that no claim
that he, she, or it has, had, might have or might have had in the past against
any person or entity released hereby, has previously been conveyed, assigned, or
in any manner transferred, in whole or in part, to any third party. Each
releasing party expressly represents and warrants to all others that he, she or
it has full authority to enter into this AGREEMENT and grant the releases
contained in this Section.

 
Section 8.  Purpose


It is expressly understood and agreed that the terms of this AGREEMENT are
contractual and not merely recitations and that the agreements herein are to
made in an effort to resolve disputed claims among the parties herein, avoid
litigation, and buy peace and that no releases or other consideration given
shall be construed as an admission of liability, all liability being expressly
denied by each released party hereto.


Section 9.  Entire Agreement 


It is understood and agreed that this AGREEMENT contains the entire agreement
between the parties and supersedes any and all prior agreements, arrangements,
or understandings between the parties relating to the subject matter hereof. No
oral understandings, statements, representations, warranties, promises, or
inducements contrary to the terms of this AGREEMENT or otherwise not contained
in this AGREEMENT exist. This AGREEMENT cannot be changed or terminated except
in writing signed by all parties hereto. The rights, duties and obligations of
the Parties under this AGREEMENT shall operate independently of any other
relationship, contractual or otherwise, between the Parties.


Section 10.  Amendments and Waivers


No amendment to this AGREEMENT shall be valid or binding unless set forth in
writing and duly executed by all of the parties hereto.  No waiver of any breach
of any term or provision of this AGREEMENT shall be effective or binding unless
made in writing and signed by the party purporting to give the same and, unless
otherwise provided in the written waiver, shall be limited to the specific
breach waived.


Section 11.  Governing Law


This AGREEMENT shall be construed in all respects in accordance with the
internal laws of the State of California applicable to agreements made and to be
performed entirely within California. Any dispute which relates to the subject
matter hereof, or arises herefrom, shall be resolved in an appropriate forum in
the State of California, city of Santa Monica.

 
 

--------------------------------------------------------------------------------

 

Section 12.  Complete Agreement


By execution of this AGREEMENT, each party warrants and represents that he
understands that this is a full, final, and complete settlement with each party
released hereby of all known and unknown claims. The releases from each party
hereto are not conditioned upon the occurrence or nonoccurrence of any event or
the granting of any consent or approval or related to or dependent upon any
other event or any agreement or business transaction between such parties.


Section 13.  Binding upon Successors


This AGREEMENT shall be binding upon and shall inure to the benefit of the
parties and their respective heirs, successors, representatives, assigns,
affiliates, agents, shareholders, directors, employees and attorneys, past and
present, and each of them.


Section 14.  Severability


If any provision of this AGREEMENT is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this AGREEMENT will remain in
full force and effect. Any provision of this AGREEMENT held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.


Section 15.  Counterparts


This AGREEMENT may be signed in one or more counterparts, each of which shall
constitute an original but all of which, when taken together, shall constitute
one and the same agreement. If this AGREEMENT is executed in counterparts, then
each party shall execute sufficient counterpart signature pages for each party,
ultimately, to be provided with an originally executed counterpart signature
page from each party.


Section 16.  Gender and Number


Each gender shall include the other genders and the plural shall include the
singular and vice versa whenever the context may require in this AGREEMENT.


Section 17.  Authority


Each of the individuals whose signature appears below hereby represents and
warrants that he or she has actual authority to enter into this AGREEMENT on
behalf of the entity on whose behalf he or she signs this AGREEMENT and does so
to the fullest extent of his or her authority, whether as an individual,
officer, director, shareholder, partner, joint venturer or otherwise.

 
 

--------------------------------------------------------------------------------

 


This AGREEMENT is hereby entered into and executed pursuant to the terms
described herein by the undersigned parties on this ______ day of April, 2009.


GENMED HOLDING CORP.
 
HYPERION FUND, L.P.
     
/s/ Erwin R. Bouwens
 
/s/ Illegible
Erwin R. Bouwens
   
Chief Executive Officer
   
         
   
TOTAL LOOK BV
 
PALISADES CAPITAL, LLC 401(K) PROFIT SHARING TRUST
     
/s/ G.M.W. Hibma
 
/s/ Illegible 
G.M.W. Hibma
         
LONDON FINANCE GROUP, LTD.
 
MORPHEUS 2005 TRUST
     
/s/ Illegible
 
/s/ Illegible
     
DOJO ENTERPRISES, LLC
 
BURTON PARTNERS, LLC
     
/s/ Illegible
 
/s/ Illegible
       
   
MEDICAL NETWORK HOLDING BV
 
PICASSO, LLC
     
/s/ Erwin R. Bouwens
  /s/ Illegible
Erwin R. Bouwens
         
WILLEM BLIJLEVEN
 
GLACIER, LLC
     
/s/ WILLEM BLIJLEVEN
 
/s/ Illegible 
     
JOOST DE METZ
         
/s/ JOOST DE METZ
         
E.R. BOUWENS BEHEERMAATSCHAPPIJ B.V.
         
/s/ Erwin R. Bouwens
   
Erwin R. Bouwens
   


 
 

--------------------------------------------------------------------------------

 